Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION

1.This action is response to application filed on 01/24/2022. Claims 1-20 are pending.
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

                                              Reasons for allowance

 	3. With respect to claims 1, 10 and 19, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 

4. For claim 1, the U.S. 20190212022 to Aeberhard et al. (hereinafter "Aeberhard'2022") teaches a cloud-based computer system provides a metric of performance for each of the HVAC devices, which is comparable to the other monitored HVAC devices. The benchmark diagnosis for a particular HVAC device or HVAC actuator includes an individual performance indicator which indicates the particular device's performance compared to a group or all other devices monitored by the cloud-based computer system. An individual performance indicator of an HVAC device, respectively, is one of a set of various key performance indicators (KPI) defined for the respective type or group of HVAC devices. Based on historical and statistical analysis of the data included in the HVAC data reporting messages, the cloud-based computer system determines the performance thresholds for expected normal operations of the HVAC device, as well as criteria and durations of operational end-of-life expectancies for HVAC devices. A performance operating outside the range of expected normal operations, i.e. an HVAC device /HVAC actuator with a performance below one or more performance thresholds, may be generated by the cloud-based computer system as a diagnosis message including an abnormal operations alert message (Aeberhard [0055]-[0056]), but Aeberhard'2022 does not teach detecting, by the network assurance service and based on the monitoring, an anomalous change in the key performance indicator for a particular network entity in the peer group of network entities relative to other network entities in the peer group of network entities by 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452